UNITED STATES DISTRICT COURT                                  FILED
                               FOR THE DISTRICT OF COLUMBIA
                                                                                             JUL 31 2009
                                                                                         Sa 'k . . o· . and
                                                                                      Clerk Us
                                                                                                    !strlct
Efrain Ante Montenegro,                               )                                     n ruptcy Courts
                                                      )
                Plaintiff,                            )
                                                      )
                v.                                    )
                                                      )
                                                              Civil Action No.       09 1455
United States Coast Guard,                            )
                                                      )
                Defendant.                            )


                                    MEMORANDUM OPINION

        This matter is before the Court on initial review of plaintiff s pro se complaint and

application to proceed in forma pauperis, transferred from the Middle District of Florida. The

application will be granted and the complaint dismissed for lack of subject matter jurisdiction.

See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action "at any time" the Court determines

that it lacks subject matter jurisdiction).

        Plaintiff is a prisoner at the Northeast Ohio Correctional Center in Youngstown, Ohio.

He alleges that members of the United States Coast Guard, while patrolling off the coast of

Ecuador, "shot and wounded [him] while he was serving as a crew member on a boat which was

stopped and searched during a drug interdiction." CompI. at 3. Plaintiff also alleges that the

Coast Guard members were "acting as Investigative or Law Enforcement Officers, and within the

scope of their employment by the United States[.]" Id. He seeks $10 million in monetary

damages.

       A claim for monetary damages against the United States is cognizable under the Federal

Tort Claims Act ("FTCA"), 28 U.S.C. §§ 2671 et seq. Such a claim, however, is maintainable

only after the plaintiff has exhausted his administrative remedies by "first present[ing] the claim

to the appropriate Federal agency .... " 28 U.S.C. § 2675. This exhaustion requirement is
jurisdictional. See GAF Corp. v. United States, 818 F.2d 901, 917-20 (D.C. Cir. 1987); Jackson

v. United States, 730 F.2d 808, 809 (D.C. Cir. 1984); Stokes v. Us. Postal Service, 937 F. Supp.

11, 14 (D.D.C. 1996). The Court lacks jurisdiction to consider plaintiffs damages claim because

he has not indicated that he exhausted his administrative remedies. See Abdurrahman v.

Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly

dismissed case [based on unexhausted FTCA claim] for lack of subject matter jurisdiction. ").

Accordingly, the complaint will be dismissed. A separate Order accompanies this Memorandum

Opinion.




                                             ~c~
                                            Umte States District Judge
Date: July ~, 2009




                                               2